DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the reply to restriction requirement filed on 7/22/2022.
Claims 1-20 are pending.
Claims 8-13 have been withdrawn.
Claims 1-7 and 14-20 have been examined.


Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 14-20 in the reply filed on 7/22/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: All reference numbers in Fig. 4; Most of the reference numbers in Fig. 6; and 900.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albasheir et al. (US 20190075431 A1).

As to claim 1, Albasheir et al. teaches a wireless communication management system, for use in a Third Generation Partnership Program (3GPP) wireless communication environment, comprising: one or more processors configured to: receive a request, from an edge computing management system, to provide information of a user plane function to which edge computing related resources in a local data network can be connected (See ¶ [0058], Teaches that the process can include receiving a request for a network function, such as a user plane, the request associated with a user equipment. For example, the operation 504 can include receiving a request from a session management function (SMF) or an access and mobility management function (AMF) (or any network function) for a user plane (or any network function) to initiate a communication for a user equipment. In some instances, the request can indicate a number of user planes (or any network function) to be provided by the NRF (e.g., one or many). In some instances, the request can include information associated with the communication, such as a type of the communication, locations of the UE and/or the destination of the communication, specialized services (e.g., video encoding, encryption, etc.) requested in association with the communication, a bandwidth of the communication, a minimum QoS of the communication, and the like. In some instances, the request can be based at least in part on a request initiated by the UE and provided to the AMF, the SMF, or any network function.);
	select a satisfactory user plane function based on the request, including: select a preexisting user plane function that satisfies the request; or deploy a new user plane function in response to determining that no preexisting user plane function exists that satisfies the request (See ¶¶ [0059], [0067], Teaches that the process can include determining one or more network functions (e.g., user planes) based at least in part on the request and the utilization level. For example, the operation 506 can include determining that a first user plane (or any network function) is associated with a first utilization level (e.g., 80% CPU utilization) and a second user plane (or any network function) is associated with a second utilization level (e.g., 30% utilization level). Further the operation 506 can include determining that the first utilization level is above a utilization threshold (e.g., 70% or any value) such that addition assignments of UEs to the UPF (or any network function) may degrade a quality of connections associated with first UPF (or any network function. In some instances, the operation 608 can include determining that a new user plane is required/desired based at least in part on the indication of the handover request). Accordingly, the operation 506 can include determining that the first UPF (or any network function) is to be selected to provide data traffic for the UE); 
and provide information of the selected satisfactory user plane function to the edge computing management system (See ¶ [0062], Teaches that the process can include providing an identification of the one or more user planes (or any network function) to a session management function (SMF) (or any selecting network function) to facilitate a communication with the user equipment. For example, the operation 508 can include providing an address or other identifier corresponding to one or more UPFs (or any one or more network functions) to an SMF (or any selecting network function) in the network. In the case where one user plane (or any network function) is provided, the SMF (or any selecting network function) may utilize the explicit user plane (or any network function) identified by the NRF. In the case where more than one user plane (or any network function) is provided, the identification may include additional information to allow the SMF (or any selecting network function) to select a user plane (or any network function), as discussed herein.).

As to claim 2, Albasheir et al. teaches the system according to claim 1 above. Albasheir et al. further teaches wherein the preexisting user plane function is determined to satisfy the request when a data transport between the preexisting user plane function and a local data network is capable of meeting quality of service requirements on a predetermined interface (See ¶¶ [0049], [0058]-[0061], Teaches that Based at least in part on the UPF query 308, the SMF 108 can select a UPF to be used in a communication based at least in part on communication information such as a type of communication to be requested, locations of devices (e.g., initiating devices, destination devices, etc.), a type of data network associated with the communication, bandwidth levels, requested QoS levels, subscriber information, etc.). 

As to claim 3, Albasheir et al. teaches the system according to claim 2 above. Albasheir et al. further teaches wherein the request includes an identification of a location of the local data network and the quality of service requirements on the predetermined interface (See ¶ [0058], Teaches that the process can include receiving a request for a network function, such as a user plane, the request associated with a user equipment. For example, the operation 504 can include receiving a request from a session management function (SMF) or an access and mobility management function (AMF) (or any network function) for a user plane (or any network function) to initiate a communication for a user equipment. In some instances, the request can indicate a number of user planes (or any network function) to be provided by the NRF (e.g., one or many). In some instances, the request can include information associated with the communication, such as a type of the communication, locations of the UE and/or the destination of the communication, specialized services (e.g., video encoding, encryption, etc.) requested in association with the communication, a bandwidth of the communication, a minimum QoS of the communication, and the like. In some instances, the request can be based at least in part on a request initiated by the UE and provided to the AMF, the SMF, or any network function.). 

As to claim 4, Albasheir et al. teaches the system according to claim 1 above. Albasheir et al. further teaches wherein the one or more processors are configured to perform the determining using the local data network (See ¶¶ [0058]-[0061], Teaches that the process can include determining one or more network functions (e.g., user planes) based at least in part on the request and the utilization level. For example, the operation 506 can include determining that a first user plane (or any network function) is associated with a first utilization level (e.g., 80% CPU utilization) and a second user plane (or any network function) is associated with a second utilization level (e.g., 30% utilization level). Further the operation 506 can include determining that the first utilization level is above a utilization threshold (e.g., 70% or any value) such that addition assignments of UEs to the UPF (or any network function) may degrade a quality of connections associated with first UPF (or any network function. In some instances, the operation 608 can include determining that a new user plane is required/desired based at least in part on the indication of the handover request).). 

As to claim 14, Albasheir et al. teaches a method of identifying a satisfactory user plane function for use with edge computing, comprising: receiving a request, from an edge computing management system, to provide information of a user plane function to which edge computing related resources in a local data network can be connected (See ¶ [0058], Teaches that the process can include receiving a request for a network function, such as a user plane, the request associated with a user equipment. For example, the operation 504 can include receiving a request from a session management function (SMF) or an access and mobility management function (AMF) (or any network function) for a user plane (or any network function) to initiate a communication for a user equipment. In some instances, the request can indicate a number of user planes (or any network function) to be provided by the NRF (e.g., one or many). In some instances, the request can include information associated with the communication, such as a type of the communication, locations of the UE and/or the destination of the communication, specialized services (e.g., video encoding, encryption, etc.) requested in association with the communication, a bandwidth of the communication, a minimum QoS of the communication, and the like. In some instances, the request can be based at least in part on a request initiated by the UE and provided to the AMF, the SMF, or any network function.);
	selecting a satisfactory user plane function based on the request, including: selecting a preexisting user plane function that satisfies the request; or deploying a new user plane function in response to determining that no preexisting user plane function exists that satisfies the request (See ¶¶ [0059], [0067], Teaches that the process can include determining one or more network functions (e.g., user planes) based at least in part on the request and the utilization level. For example, the operation 506 can include determining that a first user plane (or any network function) is associated with a first utilization level (e.g., 80% CPU utilization) and a second user plane (or any network function) is associated with a second utilization level (e.g., 30% utilization level). Further the operation 506 can include determining that the first utilization level is above a utilization threshold (e.g., 70% or any value) such that addition assignments of UEs to the UPF (or any network function) may degrade a quality of connections associated with first UPF (or any network function. In some instances, the operation 608 can include determining that a new user plane is required/desired based at least in part on the indication of the handover request). Accordingly, the operation 506 can include determining that the first UPF (or any network function) is to be selected to provide data traffic for the UE); 
and providing information of the selected satisfactory user plane function to the edge computing management system (See ¶ [0062], Teaches that the process can include providing an identification of the one or more user planes (or any network function) to a session management function (SMF) (or any selecting network function) to facilitate a communication with the user equipment. For example, the operation 508 can include providing an address or other identifier corresponding to one or more UPFs (or any one or more network functions) to an SMF (or any selecting network function) in the network. In the case where one user plane (or any network function) is provided, the SMF (or any selecting network function) may utilize the explicit user plane (or any network function) identified by the NRF. In the case where more than one user plane (or any network function) is provided, the identification may include additional information to allow the SMF (or any selecting network function) to select a user plane (or any network function), as discussed herein.).

As to claim 15, Albasheir et al. teaches the method according to claim 14 above. Albasheir et al. further teaches wherein selecting the preexisting user plane function includes determining that a data transport between the preexisting user plane function and a local data network is capable of meeting quality of service requirements on an predetermined interface (See ¶¶ [0049], [0058]-[0061], Teaches that Based at least in part on the UPF query 308, the SMF 108 can select a UPF to be used in a communication based at least in part on communication information such as a type of communication to be requested, locations of devices (e.g., initiating devices, destination devices, etc.), a type of data network associated with the communication, bandwidth levels, requested QoS levels, subscriber information, etc.). 

As to claim 16, Albasheir et al. teaches the method according to claim 15 above. Albasheir et al. further teaches wherein the request includes an identification of a location of the local data network and the quality of service requirements on the predetermined interface (See ¶ [0058], Teaches that the process can include receiving a request for a network function, such as a user plane, the request associated with a user equipment. For example, the operation 504 can include receiving a request from a session management function (SMF) or an access and mobility management function (AMF) (or any network function) for a user plane (or any network function) to initiate a communication for a user equipment. In some instances, the request can indicate a number of user planes (or any network function) to be provided by the NRF (e.g., one or many). In some instances, the request can include information associated with the communication, such as a type of the communication, locations of the UE and/or the destination of the communication, specialized services (e.g., video encoding, encryption, etc.) requested in association with the communication, a bandwidth of the communication, a minimum QoS of the communication, and the like. In some instances, the request can be based at least in part on a request initiated by the UE and provided to the AMF, the SMF, or any network function.). 

As to claim 17, Albasheir et al. teaches the method according to claim 14 above. Albasheir et al. further teaches wherein the determining is performed using the local data network (See ¶¶ [0058]-[0061], Teaches that the process can include determining one or more network functions (e.g., user planes) based at least in part on the request and the utilization level. For example, the operation 506 can include determining that a first user plane (or any network function) is associated with a first utilization level (e.g., 80% CPU utilization) and a second user plane (or any network function) is associated with a second utilization level (e.g., 30% utilization level). Further the operation 506 can include determining that the first utilization level is above a utilization threshold (e.g., 70% or any value) such that addition assignments of UEs to the UPF (or any network function) may degrade a quality of connections associated with first UPF (or any network function. In some instances, the operation 608 can include determining that a new user plane is required/desired based at least in part on the indication of the handover request).). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albasheir et al. (US 20190075431 A1) and further in view of Chou et al. (US 20210144054 A1).

As to claim 5, Albasheir et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the new user plane function is deployed to a location where the data transported between user equipment and user plane function should meet 5G quality of service requirements.
Chou et al., from analogous art, teaches wherein the new user plane function is deployed to a location where the data transported between user equipment and user plane function should meet 5G quality of service requirements (See ¶ [0021], Teaches that The UPF(s) can be deployed in locations where the data transported between UE and UPF can meet the 5G QoS targets (or requirements, etc.).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou et al. into Albasheir et al. to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology.
One of ordinary skill in the art would have been motivated because it allows one to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology (See Chou et al. ¶ [0010]).

As to claim 6, the combination of Albasheir et al. and Chou et al. teaches the system according to claim 5 above. However, it does not expressly teach wherein the deploying includes: requesting a Network Functions Virtualization Orchestrator to instantiate the new user plane function with one or more location restraints; and receiving confirmation from the Network Functions Virtualization Orchestrator that the new user plane function has been instantiated successfully.
Chou et al., from analogous art, teaches wherein the deploying includes: requesting a Network Functions Virtualization Orchestrator to instantiate the new user plane function with one or more location restraints; and receiving confirmation from the Network Functions Virtualization Orchestrator that the new user plane function has been instantiated successfully (See ¶ [0023], Teaches that Description: (1) 3GPP management system requests NFVO (e.g., of NFV MANO 432) to instantiate the UPF (e.g., 230 i) at a location that is determined by the 5G QoS targets (e.g., or requirements); (2) NFVO responds that the UPF has been instantiated successfully; and (3) 3GPP management system configures SMF (e.g., 240) to add the newly instantiated UPF to the UPF list with the UPF location to assist UPF selection for traffic steering.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou et al. into the combination of Albasheir et al. and Chou et al. to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology.
One of ordinary skill in the art would have been motivated because it allows one to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology (See Chou et al. ¶ [0010]).

As to claim 7, the combination of Albasheir et al. and Chou et al. teaches the system according to claim 6 above. However, it does not expressly teach wherein the one or more processors are further configured to configure at least one of a Session Management Function or a Network Functions Repository Function to add the newly instantiated user plane function.
Chou et al., from analogous art, teaches wherein the one or more processors are further configured to configure at least one of a Session Management Function or a Network Functions Repository Function to add the newly instantiated user plane function (See ¶ [0023], Teaches that Description: (1) 3GPP management system requests NFVO (e.g., of NFV MANO 432) to instantiate the UPF (e.g., 230 i) at a location that is determined by the 5G QoS targets (e.g., or requirements); (2) NFVO responds that the UPF has been instantiated successfully; and (3) 3GPP management system configures SMF (e.g., 240) to add the newly instantiated UPF to the UPF list with the UPF location to assist UPF selection for traffic steering).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou et al. into the combination of Albasheir et al. and Chou et al. to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology.
One of ordinary skill in the art would have been motivated because it allows one to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology (See Chou et al. ¶ [0010]).

As to claim 18, Albasheir et al. teaches the method according to claim 14 above. However, it does not expressly teach wherein the new user plane function is deployed to a location where the data transported between user equipment and user plane function should meet 5G quality of service requirements.
Chou et al., from analogous art, teaches wherein the new user plane function is deployed to a location where the data transported between user equipment and user plane function should meet 5G quality of service requirements (See ¶ [0021], Teaches that The UPF(s) can be deployed in locations where the data transported between UE and UPF can meet the 5G QoS targets (or requirements, etc.).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou et al. into Albasheir et al. to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology.
One of ordinary skill in the art would have been motivated because it allows one to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology (See Chou et al. ¶ [0010]).

As to claim 19, the combination of Albasheir et al. and Chou et al. teaches the method according to claim 14 above. However, it does not expressly teach wherein the deploying includes: requesting a Network Functions Virtualization Orchestrator to instantiate the new user plane functions with one or more location restraints; and receiving confirmation from the Network Functions Virtualization Orchestrator that the new user plane function has been instantiated successfully.
Chou et al., from analogous art, teaches wherein the deploying includes: requesting a Network Functions Virtualization Orchestrator to instantiate the new user plane functions with one or more location restraints; and receiving confirmation from the Network Functions Virtualization Orchestrator that the new user plane function has been instantiated successfully (See ¶ [0023], Teaches that Description: (1) 3GPP management system requests NFVO (e.g., of NFV MANO 432) to instantiate the UPF (e.g., 230 i) at a location that is determined by the 5G QoS targets (e.g., or requirements); (2) NFVO responds that the UPF has been instantiated successfully; and (3) 3GPP management system configures SMF (e.g., 240) to add the newly instantiated UPF to the UPF list with the UPF location to assist UPF selection for traffic steering.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou et al. into the combination of Albasheir et al. and Chou et al. to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology.
One of ordinary skill in the art would have been motivated because it allows one to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology (See Chou et al. ¶ [0010]).

As to claim 20, the combination of Albasheir et al. and Chou et al. teaches the method according to claim 19 above. However, it does not expressly teach further comprising configuring at least one of a Session Management Function or a Network Functions Repository Function to add the newly instantiated user plane function.
Chou et al., from analogous art, teaches further comprising configuring at least one of a Session Management Function or a Network Functions Repository Function to add the newly instantiated user plane function (See ¶ [0023], Teaches that Description: (1) 3GPP management system requests NFVO (e.g., of NFV MANO 432) to instantiate the UPF (e.g., 230 i) at a location that is determined by the 5G QoS targets (e.g., or requirements); (2) NFVO responds that the UPF has been instantiated successfully; and (3) 3GPP management system configures SMF (e.g., 240) to add the newly instantiated UPF to the UPF list with the UPF location to assist UPF selection for traffic steering).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chou et al. into the combination of Albasheir et al. and Chou et al. to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology.
One of ordinary skill in the art would have been motivated because it allows one to support various new services such as IoT (Internet of Things), Cloud-based services, industrial control, autonomous driving, mission critical communications, etc., based on the network slicing technology (See Chou et al. ¶ [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZHU et al. (US 20210153080 A1) teaches The present disclosure relates to a serving gateway control plane function to manage a plurality of serving gateway user plane functions, and a mobility management entity to communicate with the serving gateway control plane function. Embodiments may provide a method for the serving gateway control plane function. The method includes: connecting with the plurality of serving gateway user plane functions; storing serving area information of the plurality of serving gateway user plane functions; selecting a first serving gateway user plane function among the plurality of serving gateway user plane functions for a user equipment, according to location of the user equipment and the serving area information of the plurality of serving gateway user plane functions; and sending serving area information of the first serving gateway user plane function to a mobility management entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister 
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        9/7/22

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        9/12/2022